Citation Nr: 0740989	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for major depressive 
disorder. 




REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The appellant served on verified military duty from December 
1959 to June 1960 and October 1962 to November 1962; he has 
reported other military duty, to include a two week period of 
duty that began in July 1962. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota (hereinafter RO).  


FINDING OF FACT

Private and VA clinical evidence of record links major 
depression to military service. 

CONCLUSION OF LAW

Major depression was incurred in military service.  38 
U.S.C.A. §§ 101(24), 1131, 1137, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the claim for service 
connection for major depression.  This is so because the 
Board is taking action favorable to the appellant in the 
decision below.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury incurred in or disease contracted during 
active military, naval or air service, or for aggravation of 
a pre-existing injury or disease during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of ACDUTRA or INACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to a period of active duty for training, 
a disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim" (emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, 
J., concurring).  

A DD Form 214 of record indicates the appellant served on 
ACDUTRA from December 1959 to June 1960, and this document 
indicated that the appellant had been stationed at the 
Minneapolis-St. Paul International Airport.  A Certification 
of Military Service also reflected ACDUTRA from October 1962 
to November 1962, and an official service department record 
reveals that he was separated from further military service 
in December 1962 with a medical discharge.  The appellant has 
also reported other unverified service, to include, 
apparently, ACDUTRA that began in July 1962 during which time 
the appellant asserts that he first began having problems 
with a "panicky state of mind/nervous condition." 

Multiple attempts to obtain official military records to 
confirm the additional duty  alleged by the appellant have 
been unsuccessful , and the service medical records are also 
unavailable and presumed destroyed in a fire at the National 
Personnel Records Center.  In this regard, the record reveals 
a January 2005 "Formal Finding on the Unavailability of 
Service Records" that indicated that efforts to obtain 
service medical records and to verify the reported duty in 
July 1962 and medical discharge had been unsuccessful.  The 
Board is mindful that, in a case such as this, where military 
records are unavailable, there is a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

The pertinent evidence includes reports from hospitalization 
at a private medical facility in August 1962 for psychiatric 
problems associated with what was diagnosed as acute anxiety 
reaction.  These records reflect the appellant reporting that 
his problems began several weeks prior to that time when he 
became "panicky" while on summer Reserve duty.  It was 
indicated on these reports that the appellant was able to 
finish his reserve duty at an airfield in Minneapolis.  With 
regard to the nature of this reserve duty, the appellant 
indicated in a statement submitted in November 2004 that 
while on two weeks of training with his unit at a camp in 
Wisconsin in July 1962, he began experiencing his problems 
with panic and nervousness.  Supporting the appellant's 
assertion with respect to this service is an October 2005 
report from an individual who stated that he was assigned to 
the same unit as the appellant that was attached to the 
Minneapolis-St. Paul Airport, and that his recollection was 
that he and the appellant, along with the rest of their unit, 
attended two weeks of summer training at a base in Wisconsin 
from approximately the last week of July 1962 to the first 
week of August 1962.  This individual had earlier submitted a 
copy of his DD Form 214 which did reflect duty from October 
1962 to November 1962 and indicated that he, like the 
appellant, was stationed at the Minneapolis-St. Paul 
International Airport.  

Also of record is an October 2004 statement from a private 
psychiatrist indicating that he had been treating the 
appellant or "a major depressive disorder that has been 
complicated by panic attacks and obsessive compulsive 
features since he was in the military between 1959 and 
1962."  He also stated the appellant's "original anxiety 
disorder for which he was hospitalized in August of 1962 was 
service connected.  The psychiatrist concluded by stating 
that he had read the reports from the August 1962 
hospitalization and the appellant's military records which he 
stated "confirms the service connection."  

The evidence also includes reports from a February 2005 VA 
psychiatric examination.  The examining psychiatrist noted 
that the claims file had been reviewed prior to the 
examination, and the diagnosis thereafter was major 
depression, recurrent.  The examiner concluded that this 
diagnosis and the diagnosis in August 1962 of anxiety were 
"one in the same condition," and that his present condition 
was "simply [a] perpetuation of what existed in the service 
and indeed before the service." 

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert, 1 Vet. App. at 49.  In this 
case, the preponderance of the evidence is not against the 
appellant's claim, as the positive and negative evidence is, 
at a minimum, in relative balance, particularly given the 
October 2004 and February 2005 medical opinions set forth 
above, as well as the history reported by the appellant at 
his August 1962 hospitalization that his psychiatric problems 
had begun shortly prior thereto while serving on military 
duty.  The Board finds this history provided in August 1962 
to be of significant probative value due to its 
contemporaneous nature, that fact that it was recorded by a 
medical professional for neutral purposes of treatment or 
evaluation, and because it does not appear to have been 
recorded at that time based on contemplation of monetary 
benefits.  There also has been some fairly persuasive 
corroboration of the claimed July 1962 Reserve duty supplied 
by a person who has reported to have served with the 
appellant as set forth above.  Accordingly, the Board finds 
that the evidence is at least in equipoise with regard to 
this claim, and therefore, with application of the benefit of 
the doubt doctrine, service connection for major depression 
is warranted.  See O'Hare, Gilbert, supra; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


